DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-28, 32-35, 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rinner (US Pub 2017/0042597).
With respect to claim 22, Rinner discloses a rod bender (see figs 1 and 2 below) comprising: a first arm (fig 2, 21, 40) including first (fig 2, 50) and second rod engaging portions (fig 2, 204 a rod could be placed in the grooves that form the inside of the arms) configured to engage a surgical rod; and a second arm (fig 2, 20, 30) including third (fig 2, 50) and fourth (see fig 2 below the rod could be placed in the grooves on the ends) rod engaging portions configured to engage the surgical rod, a cavity (see blown up section of figure 2, the space where 202 of the first arm resides)  configured to receive a portion of the first arm, the cavity defined between the third and fourth rod engaging portions (fig 2), a first pivot portion (fig 2, 202, 80), and a second pivot portion (fig 2, 70), each pivot portion extending from the second arm. With respect to claim 23, Rinner discloses wherein the first arm defines a first longitudinal axis (see fig 2 below), and at least one of the first and second rod engaging portions are at an angle to the first longitudinal axis (50 extends perpendicular to the axis). With respect to claim 24, Rinner discloses wherein the second arm defines a second longitudinal axis (see fig 2 below), and at least one of the third and fourth rod engaging portions are at an angle to the second longitudinal axis (Fig 2, 50 extends perpendicular to the axis). With respect to claim 25, Rinner discloses wherein the cavity is further defined between a body (see blown up figure 2) of the second arm and a guide portion (fig 2, 204) adjacent at least one of the third and fourth rod engaging portions (near the third rod engaging portion) of the second arm. With respect to claim 26, Rinner discloses wherein a dimension is defined between the body and the guide portion sized to receive the portion of the first arm (first arm fits in the cavity). With respect to claim 27, Rinner discloses wherein the guide portion is parallel to the body (both extend parallel to the longitudinal axis). With respect to claim 28, Rinner discloses, wherein, in a first configuration (fig 1), the first rod engaging portion of the first arm and the third rod engaging portion of the second arm are engaged with the surgical rod, and spreading the second rod engaging portion of the first arm and fourth rod engaging portion of the second arm bends the surgical rod in a first orientation (fig 10).
With respect to claim 32, Rinner discloses rod bender comprising: a first arm (fig 2, 21, 40) including first (fig 2, 50) and second rod engaging portions (end 204 groove can fit a rod inside of it) configured to engage a surgical rod; and a second arm (fig 2, 21 and 30)  including third and fourth rod engaging portions configured to engage the surgical rod, and a body (see fig 2 blown up below) lateral of and parallel to an axis extending through the third and fourth rod engaging portions, a first pivot (fig 2, 80 and see fig 1 below) portion, and a second pivot (fig 2, 70 and see fig 2 below) portion, each pivot portion extending from the second arm. With respect to claim 33, Rinner discloses wherein the first arm defines a first longitudinal axis (see fig 2 below), wherein at least one of the first and second rod engaging portions of the first arm are at a first angle (fig 2, 50 is perpendicular to the axis) to the first longitudinal axis, and at least one of the third and fourth rod engaging portions are at a second angle (fig 2, 2nd 50 is perpendicular to the 2nd axis) to the axis of the second arm. With respect to claim 35, Rinner discloses further comprising a guide portion parallel to the axis, and a dimension defined between the body and the guide portion sized to receive a portion of the first arm (see blown up fig 2 below). With respect to claim 35, Rinner discloses, wherein, in a first configuration (fig 1), the first rod engaging portion of the first arm and the third rod engaging portion of the second arm are engaged with the surgical rod, and spreading the second rod engaging portion of the first arm and fourth rod engaging portion of the second arm bends the surgical rod in a first orientation (fig 10).
With respect to claim 38 Rinner discloses rod bender comprising: a first arm (fig 2, 21, 40) including first (fig 2, 50) and second (end of fig 2, 204 can receive a rod in the groove) rod engaging portions configured to engage a surgical rod; and a second arm (Fig 2, 20 and 30) including third (fig 2, 50) and fourth(fig 2, 206 a rod can fit the groove) rod engaging portions configured to engage the surgical rod, and a first pivot portion (fig 2, 80 and see fig 1 below) and a second pivot portion (fig 2, 70 and see fig 1 below) configured to receive a portion of the first arm, each pivot portion extending from the second arm. With respect to claim 39, Rinner discloses, wherein, in a first configuration (fig 1), the first rod engaging portion of the first arm and the third rod engaging portion of the second arm are engaged with the surgical rod, and spreading the second rod engaging portion of the first arm and fourth rod engaging portion of the second arm bends the surgical rod in a first orientation (fig 10).

    PNG
    media_image1.png
    635
    632
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 29-31, 36-37 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-28, 32-35 and 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773